                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

BARRY WILSON,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Civil No. 3:19-cv-00798
                                                     )       Judge Trauger
MIDDLE TENNESSEE STATE UNIVERSITY,                   )
ET AL.,                                              )
                                                     )
        Defendants.                                  )

                                            ORDER

        On November 10, 2020, the Magistrate Judge issued a Report and Recommendation

(DE #33), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the Second Motion to Dismiss filed by

defendants Middle Tennessee State University and the State of Tennessee (Doc. No. 29) is

DENIED.

        This case is returned to the Magistrate Judge for further handling under the original

referral order.

        It is so ORDERED.




                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:19-cv-00798 Document 52 Filed 12/04/20 Page 1 of 1 PageID #: 296
